—Appeal by defendant from a judgment of the Supreme Court, Kings County (Aronin, J.), rendered July 16, 1984, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant contends that his plea was not voluntarily, knowingly and intelligently made. He attempted to withdraw his plea at the time of sentencing, but his application was denied. Although the record does indicate that defendant complained of dizziness at the time of the plea, claiming he had been hit on the head in the holding cell, the court thoroughly questioned defendant as to whether the incident had any effect on his plea and defendant unequivocally responded that it did not. The record as a whole indicates that defendant voluntarily, knowingly and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9). Furthermore, the court elicited a sufficient factual basis for the plea.
We have considered defendant’s claim that he was denied effective assistance of counsel, and find it to be without merit (see, People v Baldi, 54 NY2d 137). Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.